Howard, J., orally.
By pleading in bar, the defendant admitted the plaintiff’s capacity, though in the very plea he denies it. There was an incongruity. The plea was rightfully rejected. So also was the plea containing the protest. Perhaps the protest might have been deemed surplusage, but the Judge had the right to reject the whole.
The allowance of the depositions was at the discretion of the Judge. R. S. chap. 133, sect. 22.
The Probate Court had jurisdiction in the appointment of the administrator. His decree is conclusive, except when appealed from. The evidence, offered on that point, was properly excluded. Exceptions overruled.